             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:20 CR 28

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )           ORDER
                                          )
GREGORY ALLEN EDNEY                       )
                                          )

      This matter is before the Court on a Status Report (Doc. 9) filed by

Defendant.

      On February 25, 2020, a Bill of Information was filed charging

Defendant with attempting to evade or defeat taxes in violation of 26 U. S. C.

§7201. Doc. 1. A Plea Agreement and a Factual Basis statement were filed

the same day and multiple proceedings were scheduled to take place on March

18, 2020. Docs. 2 & 3.

      On March 16, 2020, defense counsel filed a Joint Motion to Continue

which advised, among other things, that Defendant had chronic and acute

respiratory and immune system issues, that he had been hospitalized in ICU

four times, and that he was presently running a fever. Doc. 7. The Motion,

which was joined by the Government, requested that the hearings scheduled

for March 18 be continued. That motion was granted, and the hearings were

canceled. In addition, the parties were directed to advise the Clerk when

Defendant’s condition had improved.

                                      1

     Case 1:20-cr-00028-MR-WCM Document 10 Filed 05/15/20 Page 1 of 3
      In the Status Report, which was filed on May 11, 2020, defense counsel

advises that Defendant’s acute symptoms have improved but that his chronic

underlying health conditions remain. Doc. 9. The report further states that

Defendant’s physician has indicated that Defendant’s chronic health

conditions put him at increased risk of contracting COVID 19 and has

suggested that any court appearances be postponed “until the pandemic

situation improves.” Finally, the report represents that the Government would

like to conduct a Rule 11 hearing as soon as practicable but that it also

understands and appreciates Defendant’s chronic conditions and defers to the

Court’s assessment of when it may be safe to conduct a hearing.

      Appropriately balancing, in the midst of the unprecedented challenges

posed by the COVID 19 virus, the need to conduct court proceedings that are

constitutionally required or that otherwise should be conducted in the interests

of justice with the need to protect the health and safety of persons who are

involved in those proceedings is a difficult task. In this case, Defendant has

been charged with a federal crime and has filed paperwork indicating his

desire to plead guilty to that charge. Further, though Defendant suffers from

health conditions, those conditions appear to be chronic ailments that are not

likely to improve with time. Yet, the offense with which Defendant is charged

is a nonviolent one pertaining to income tax returns filed for tax years 2013 –

2018, Defendant is not in custody, and his matter does not generally appear to

                                       2

     Case 1:20-cr-00028-MR-WCM Document 10 Filed 05/15/20 Page 2 of 3
present a need for handling on an urgent basis.

      Under these circumstances, the undersigned is not persuaded that

postponing Defendant’s proceedings indefinitely and “until the pandemic

situation improves” is a viable option; it is not clear when public health

conditions will have changed to the point that any concerns Defendant may

have about appearing in court personally will be alleviated. Instead,

Defendant’s case will be reset for a date certain, though not immediately.

Specifically, the Clerk will respectfully be directed to reset this matter for

hearing in approximately thirty (30) days. Accord, General Order No. 3:20-mc-

48-FDW, In re: COVID-19 Administrative Order Regarding Criminal Jury

Trials and Others Matters (continuing all criminal jury trials that were

scheduled to begin between April 1, 2020 and June 1, 2020 to a date set by each

presiding judge, with all other hearings, conferences, and/or proceedings being

subject to the discretion of the individual judge presiding over the proceeding).

This setting is without prejudice to the rights of the parties to request further

scheduling adjustments, as the circumstances may require.

      It is so ordered.
                                      Signed: May 14, 2020




                                        3

     Case 1:20-cr-00028-MR-WCM Document 10 Filed 05/15/20 Page 3 of 3
